Case: 13-3115    Document: 3     Page: 1   Filed: 06/19/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   DAVID B. WHITE,
                      Petitioner,

                            v.

            DEPARTMENT OF DEFENSE,
                    Respondent.
               ______________________

                       2013-3115
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA3330110261-B-1.
                ______________________

                     ON MOTION
                 ______________________

  Before NEWMAN, REYNA, AND WALLACH, Circuit Judges.
PER CURIAM.
                        ORDER
    David B. White asks the court to proceed with his
petition for review, which was returned as untimely. The
court treats this request as a motion for reconsideration of
the court’s previous rejection of Mr. White’s petition for
review.
Case: 13-3115     Document: 3      Page: 2    Filed: 06/19/2013



2                                     DAVID WHITE   v. DEFENSE



     The Merit Systems Protection Board (“Board”) issued
its final order on March 1, 2013. Mr. White received the
order via electronic mail on March 1, 2013. * Mr. White
submitted a “petition for review” with this court on April
29, 2013, via facsimile. Per Federal Circuit Rule 25, a
petition for review may not be filed via facsimile. Accord-
ingly, no appeal was docketed. On May 13, 2013, more
than 60 days after the date he received the Board’s final
decision, Mr. White filed his petition for review with the
court via United States mail.
     Our review of a Board decision or order is governed by
5 U.S.C. § 7703(b)(1), which provides in relevant part that
“[n]otwithstanding any other provision of law, any peti-
tion for review shall be filed within 60 days after the
Board issues notice of the final order or decision of the
Board.” 5 U.S.C. § 7703(b)(1)(A) (2012). This filing period
is “statutory, mandatory, [and] jurisdictional.” Monzo v.
Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984); see
also Bowles v. Russell, 551 U.S. 205 (2007) (the timely
filing of a notice of appeal in a civil case is a jurisdictional
requirement that cannot be waived).
  Because Mr. White’s petition was not received within
60 days of the date he received the Board’s decision, we
must dismiss his petition as untimely.




    *Mr.  White is a registered electronic filer with the
Board. The regulation governing the dates for service of
electronic documents states, in relevant part, “MSPB
documents served electronically on registered e-filers are
deemed received on the date of electronic submission.”
5 C.F.R. § 1201.14(m)(2).
Case: 13-3115        Document: 3   Page: 3     Filed: 06/19/2013



 DAVID WHITE    v. DEFENSE                                   3



      Accordingly,
      IT IS ORDERED THAT:
   (1) Mr. White’s motion for reconsideration is denied,
and his petition is dismissed.
   (2) All sides shall bear their own costs.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

s25
ISSUED AS A MANDATE: June 19, 2013